Reasons for Allowance
Claims 1-15 and 17 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 8 and 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features/steps, including the following allowable subject matter (or an equivalent):  
“…a sensor array comprising a plurality of thermal sensors distributed on the sensor support structure,
wherein the plurality of thermal sensors are provided by one or more optical fibers connected to an interrogator via one or more optical signal connectors, each optical fiber of the one or more optical fibers having a plurality of intrinsic fiber optic sensors at respective locations within the optical fiber, the plurality of intrinsic fiber optic sensors forming the plurality of thermal sensors, the one or more optical fibers are arranged on the support structure such that the plurality of intrinsic fiber optic sensors are distributed across the support structure to span a detection area.”
(Claims 2-7, 9-11, 14-15 and 17 are dependent on claims 1, 8 and 13, respectively.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 2014/0283585 A1 to Sæther (listed in an IDS filed by applicant on 9/26/2019) discloses a sensor arrangement for underwater detection of a leak in a fluid carrying body (which may be a subsea region containing, e.g., an underwater oil/gas pipeline 540, or a seabed 40), the sensor arrangement comprising essentially all the recited structures/steps in independent claims 1, 8 and 15, except for the allowable subject matter(s).
As shown in figs. 8, 4 (reproduced below), Sæther discloses the sensor arrangement comprising:
a sensor support structure (130/230/240) mounted to a carrier (= a remotely operated vehicle ROV 100) configured to enable the sensor support structure (130/230/240) to be suitably positioned or moved relative to the fluid carrying body; and
a sensor array comprising a plurality of acoustic sensors (250-260) distributed on the sensor support structure (130/230/240; Par. 0061).

    PNG
    media_image1.png
    832
    614
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    664
    679
    media_image2.png
    Greyscale

In operation, the plurality of acoustic sensors (250-260) apply an acoustic field (acoustic radiation) into a collecting chamber or neck region (240) of the sensor support structure (130/230/240), then detect and process an acoustic response signal to determine whether any oil/gas bubbles (270) are present therein (so as to detect an oil/gas leak which generates the oil/gas bubbles floating upwards in the fluid carrying body; Pars. 0050-0053).  The sensor arrangement may further comprise a temperature (thermal) sensor and a pressure sensor for enabling the processing to determine sizes of the bubbles 270 (Pars. 0020, 0034). 
Sæther fails to anticipate using any temperature (thermal) sensor to detect presence of the oil/gas bubbles (270).  
Even if the sensor array in Sæther were to comprise a plurality of temperature (thermal) sensors, it doesn’t appear that Sæther would want the temperature (thermal) sensors to be fiber optic sensors, let alone the allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 15, 2022